t c memo united_states tax_court william and joan spears petitioners v commissioner of internal revenue respondent vincent and clotilde farrell jr petitioners v commissioner of internal revenue respondent docket nos filed date bernard s mark and richard s kestenbaum for petitioners in docket no hugh janow for petitioners in docket no lawrence l davidow and frances ferrito regan for respondent in docket no barry j laterman for respondent in docket no contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships c stuart becker steven leicht and noel tucker dollar_figure d petitioners and their introduction to the partnership transactions dollar_figure opinion dollar_figure a sec_6653 - negligence dollar_figure the so-called oil crisis dollar_figure petitioners' purported reliance on becker dollar_figure a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice dollar_figure b petitioners' investment experience sophistication and resources dollar_figure c becker's limited investigation and technological knowledge and his emphasis on disclosure and on protection against liability dollar_figure d conclusion concerning petitioners' alleged reliance on becker dollar_figure the private offering memoranda dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure b sec_6659 - valuation_overstatement dollar_figure the grounds for petitioners' underpayments dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure continued briefed separately but consolidated for purposes of opinion the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transactions in these cases are substantially identical to the transaction considered in the provizer case in a notice_of_deficiency dated date respondent determined a deficiency in the joint federal_income_tax of william and joan spears in the amount of dollar_figure and additions to tax for that year in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence respondent also determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 continued in a notice_of_deficiency dated date respondent determined deficiencies in vincent and clotilde farrell's federal_income_tax for and in the respective amounts of dollar_figure and dollar_figure respondent also determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 on date respondent filed an amendment to answer and asserted reduced deficiencies for taxable years and in the respective amounts of dollar_figure and dollar_figure respondent also asserted additions to tax for taxable_year in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on dollar_figure finally respondent asserted that for taxable years and deficiency amounts of dollar_figure and dollar_figure respectively were subject_to the increased rate of interest under sec_6621 petitioners joan spears and clotilde farrell were named in the respective notices of deficiency and are petitioners herein because they filed joint federal_income_tax returns with their husbands during the taxable years in issue for convenience generally hereafter in discussing or mentioning petitioners we note that respondent had determined in the statutory notice_of_deficiency as well that the provision for increased interest under sec_6621 applied spears we refer to william spears spears and in discussing or mentioning petitioners farrell we refer to vincent farrell farrell on date respondent and farrell filed a stipulation of settled issues resolving all issues except for issues relating to his participation in the plastics recycling program during taxable_year on date respondent and farrell filed another stipulation of settled issues addressing the issues relating to his participation in the plastics recycling program a virtually identical stipulation of settled issues was filed by respondent and spears on date these stipulations provide petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 farrell and respondent stipulated mr and mrs farrell are liable for a deficiency in the amount of dollar_figure for taxable_year dollar_figure of that amount is subject_to the increased rate of interest under sec_6621 the loss of dollar_figure claimed on schedule e of their federal_income_tax return and the corresponding adjustment in the notice_of_deficiency relate to their investment in sab associates and they are entitled to deduct dollar_figure with respect to their interest in sab associates for this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 with respect to the issue of the addition to the tax under sec_6659 petitioners do not intend to contest the issue of the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' return however petitioners preserve their right to contest the issue of whether sec_6659 is applicable under the facts and circumstances of this case the only issues remaining in these consolidated cases are whether petitioners are liable for the additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and and whether petitioners are liable for the addition_to_tax under sec_6659 for an underpayment_of_tax attributable to valuation_overstatement farrell's motion for decision based in general upon circumstances not discussed herein has been denied for reasons set forth in farrell v commissioner tcmemo_1996_295 the stipulation executed by respondent and farrell refer sec_4 specifically to their tax returns also the last clause of the fourth stipulation reads however petitioners preserve their right to argue that the underpayment in tax is not attributable to a valuation_overstatement within the meaning of sec_6659 and that the secretary should have waived the addition_to_tax pursuant to the provisions of sec_6659 findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference a the plastics recycling transactions these cases concern petitioners' investments in two limited_partnerships that leased sentinel expanded polyethylene epe recyclers sab resource recycling associates sab recycling and sab resource reclamation associates sab reclamation spears is a limited_partner in sab recycling and farrell is a limited_partner in sab reclamation for convenience we refer to these partnerships collectively as the partnerships the transactions involving the sentinel epe recyclers leased by the partnerships are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap like clearwater each of the partnerships leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp the transactions of the partnerships differ from the underlying transaction in the provizer case in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of recyclers that the partnerships leased and licensed for convenience we refer to the series of transactions among pi eci corp f g corp each of the partnerships fmec corp and pi as the partnership transactions in addition to the partnership transactions a number of other limited_partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene recyclers we refer to these collectively as the plastics recycling transactions b the partnerships sab recycling and sab reclamation are new york limited_partnerships that were organized and promoted in by stuart becker becker a certified_public_accountant c p a and the founder and principal_owner of stuart becker co p c becker co an accounting firm that specialized in tax matters becker organized a total of six recycling partnerships the sab recycling partnerships two of the sab recycling partnerships closed in late two closed in early and two more closed in late according to the offering memoranda sab reclamation was to lease and license eight recyclers and sab recycling was to lease and license seven recyclers however the sab reclamation partnership tax_return for indicates that it leased and licensed only four recyclers the general_partner of each of the sab recycling partnerships including sab reclamation and sab recycling is sab management ltd sab management sab management is wholly owned by scanbo management ltd scanbo which is wholly owned by becker the officers and directors of sab management and scanbo are becker president and director noel tucker tucker vice president treasurer and director and steven leicht leicht vice president secretary and director during the years in issue tucker and leicht also worked at becker co tucker was vice president each owned approximately to percent of the stock of becker co sab management did not engage in any business before becoming involved with the sab recycling partnerships with respect to each of the partnerships a private_placement memorandum was distributed to potential limited partners reports by f g's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda in a section highlighting potential conflicts of interest each of the memoranda notes that burstein was a client and business_associate of elliot i miller miller the corporate counsel to pi scanbo is an acronym for three of becker's children scott andy and bonnie the offering memoranda of sab reclamation and sab recycling provide that sab management will receive general_partner fees in the respective amounts of dollar_figure and dollar_figure from those partnerships sab management received fees of approximately dollar_figure as the general_partner of the sab recycling partnerships in addition becker co prepared the partnership returns and forms k-1 for all of the sab recycling partnerships and received fees for those services the offering memoranda of sab reclamation and sab recycling state that sales commissions and offeree representative fees will be paid in amounts equal to percent of each investment guided to the partnerships and that sab management as the general_partner of those partnerships may retain as additional compensation all amounts not so paid however neither becker nor sab management retained or received any sales commissions or offeree representative fees instead after the closing of each sab recycling partnership becker rebated to each investor whose investment was not subject_to a sales commission or offeree representative fee an amount equal to percent of such investor's original investment the offering memoranda list significant business and tax risk factors associated with investments in the partnerships specifically the offering memoranda state there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g to eci corp probably will be challenged as being in excess of fair_market_value the partnerships have no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of the partnerships' business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist c stuart becker steven leicht and noel tucker becker does not have an engineering background and he is not an expert in plastics materials or plastics recycling he received a b s degree in accounting from new york university in and an m b a in taxation from new york university graduate school of business administration in becker passed the certified public accountancy test in and was the winner of the gold medal awarded for achieving the highest score on the examination for that year since early becker has practiced as an accountant exclusively in the tax area from until he worked for the accounting firm of touche ross co and in he joined the accounting firm of richard a eisner co as the partner in charge of the tax department in becker founded becker co becker had considerable experience with tax_shelter transactions before he organized the sab recycling partnerships he prepared opinions regarding tax shelters' economic and tax projections advised individuals and companies with respect to investments in tax_shelters lectured extensively about tax_shelter investments generally and lectured and published with respect to leveraged tax_shelters becker co specialized in tax advantaged investments from to approximately percent of the work done by becker co involved tax sheltered and private investments becker has owned minority interests in general partners of numerous limited_partnerships prior to organizing the sab recycling partnerships becker was a 5-percent_owner of the general_partner of partnerships involved in approximately transactions involving river transportation such as barges tow boats and grain elevators becker described a leveraged tax_shelter as a transaction where the ratio of the effective tax writeoff which includes the value of the tax_credit to the amount invested exceeds one to one although investment counseling was related to his firm's line_of_business becker did not consider himself in the business of providing investment advice becker did not normally hire other professionals for consultation or advice in circumstances where he believed there was a need for outside advice he would so advise the client between and of becker's clients invested in the plastics recycling partnerships becker learned of the plastics recycling transactions when a prospective client presented him with an offering memorandum concerning the transactions in august or date becker reviewed the offering memorandum and spoke to miller one of the key figures in the transactions and an acquaintance of becker's miller was a shareholder of f g corp and as noted the corporate counsel to pi thereafter becker recommended the investment to the prospective client although the prospective client did not invest in the plastics recycling transactions becker became interested in the proposal and organized the sab recycling partnerships in order to make similar investments in sentinel epe recyclers conveniently available to appropriate clients in organizing the sab recycling partnerships becker was not allowed to change the format of the transactions or the purchase lease or licensing prices of the sentinel epe recyclers he was allowed only to conduct a limited investigation of the proposed investments and choose whether or not to organize similar partnerships becker relied heavily upon the offering materials and discussions with persons involved in the matter to evaluate the plastics recycling transactions he and two other members of becker co leicht and tucker investigated pi and visited its plant in hyannis massachusetts where they saw the sentinel epe recyclers during his investigation of the plastics recycling transactions becker did not hire any plastics engineering or technical experts or recommend that his clients do so becker discussed the transactions with michael canno of the equitable bag co a manufacturer of paper and plastic bags canno never saw the recyclers or the pellets and never wrote any reports assessing the equipment or the pellets becker retained a law firm rabin silverman8 to assist him with the legal aspects of organizing the sab recycling partnerships such as reviewing and or preparing documents in connection with the sab recycling partnerships michael d digiovanna9 digiovanna a partner at rabin silverman and a rabin silverman has undergone several name changes since that time at the time of trial the successor firm was called dornbush mensch mandelstam schaeffer the testimony of digiovanna was stipulated into the record in docket no the farrell case but not docket no the spears case his testimony has been disregarded continued specialist in securities and corporate law advised becker regarding his disclosure obligations under the securities laws and his protection against liability in so advising becker digiovanna was not responsible for and did not get independent verification of any of the representations in the offering materials he never visited pi or saw a sentinel epe recycler digiovanna did not have any education or experience in engineering plastics materials or plastics recycling leicht and tucker also familiarized themselves with the plastics recycling transactionsdollar_figure leicht has a b a degree in finance and accounting from penn state university a j d from suny buffalo and an ll m in taxation from new york university school of law leicht ran a mathematical check on the numbers contained in the offering materials for becker but he did not test the underlying assumptions upon which they were based he also visited pi in hyannis and met with miller and other insiders to the transactions leicht never communicated an opinion as to the value of the recyclers other than what was presented in the continued with respect to the spears case leicht testified only in docket no the farrell case his testimony has been disregarded with respect to docket no the spears case offering memoranda he has no education or expertise in plastics materials or plastics recycling tucker did not testify at trial however spears submitted two memoranda written by tucker and addressed to becker relating to the plastics recycling transactions one memorandum dated date is an evaluation of the financial projections for sab leasing associates sab leasing tucker checked all of the computations in the financial projections prepared by the management of pi for sab leasing and created several additional schedules using variable inflation rates and royalty rates the second memorandum dated date briefly describes a visit with becker to pi and contains two additional schedules using variable numbers after the sab recycling partnerships closed becker had an accountant sent to pi to confirm by serial number that as of date the equipment that was leased to the sab recycling partnerships was indeed available for use becker arranged for this verification independent of pi because he understood that the investment tax and business energy credits would not be available if the qualifying property was not available for use d petitioners and their introduction to the partnership transactions petitioners william and joan spears resided in greenwich connecticut at the time their petition was filed spears earned a b a in politics and graduated with honors from princeton university in he then attended the harvard school of business where he graduated with distinction in in date he joined loeb rhoades co loeb rhoades as a securities analyst at loeb rhoades spears concentrated on the pharmaceutical and retail industries until when he acquired responsibilities in investment management spears became a general_partner at loeb rhoades before leaving in in date he formed his own investment management firm w g spears inc which eventually became spears benzak salomon farrell spears benzak from its formation until the time of trial spears benzak has managed funds principally for wealthy individuals endowment funds foundations and pension funds petitioners vincent and clotilde farrell resided in katonah new york when their petition was filed farrell earned a b a in history from princeton university and an m b a from iona college graduate school of business immediately after college in farrell was employed as a high school teacher and football coach four years later he joined the investment firm of smith barney harris upham smith barney farrell became a successful retail salesman for smith barney and eventually influenced the investment of approximately dollar_figure million in farrell became a partner at the investment management firm of spears benzak in midtown manhattan over the next years spears benzak increased the amounts it had under management from approximately dollar_figure million to nearly dollar_figure billion on their joint federal_income_tax return william and joan spears reported gross_income from wages interest dividends state and local_tax refunds and capital_gains in excess of dollar_figure on their return vincent and clotilde farrell reported gross_income from wages interest dividends and state and local_tax refunds in excess of dollar_figure consequently in the absence of significant deductions or credits petitioners in these consolidated cases were subject_to payment of federal income taxes in substantial amounts spears and farrell are both partners in sab associates a limited_partnership initially involved in tax straddle investments during the tax laws changed and as a consequence sab associates was likely to realize substantial gains sab associates ceased engaging in tax straddle investments that year and changed its function to leasing sentinel epe recyclers partners were given the option of withdrawing their capital accounts or continuing with the partnership in date sab associates invested dollar_figure in sab resource recovery associates and dollar_figure in sab leasing associates investment tax_credits and business energy credits with respect to petitioners' shares of these investments are not reflected in the records in these cases presumably because the investments were made in only the operating losses in are documented in the record in these cases in spears acquired a 538461-percent interest in sab recycling for dollar_figure on their return he and his wife joan claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure with respect to his interest in sab recycling they also claimed an operating loss in the amount of dollar_figure with respect to their interest in sab associates respondent disallowed all of their the gross amount spears invested is dollar_figure unreduced by any sales commission rebate or his share of any advance royalty distributed to him the regular investment_tax_credit claimed by spears and hi sec_12 wife totaled dollar_figure but only dollar_figure of that amount was attributable to sab recycling claimed operating losses and credits related to their interests in sab recycling and sab associates in farrell acquired a 5-percent limited_partnership_interest in sab reclamation for dollar_figure on their return he and his wife clotilde claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure both flowing from his interest in sab reclamation the farrells also claimed an operating loss in the amount of dollar_figure with respect to sab associatesdollar_figure respondent disallowed all but dollar_figure of the farrell's claimed operating losses and credits related to sab reclamation and sab associatesdollar_figure farrell testified that he believed he had invested dollar_figure his form k-1 partner's share of income credits deductions etc attached to sab reclamation's partnership return indicates that he invested dollar_figure we note that the dollar_figure figure is the gross amount farrell invested unreduced by any rebated sales commission or his share of any advance royalty distributed to him the regular investment_tax_credit claimed by farrell and his wife totaled dollar_figure but only dollar_figure of that amount was attributable to sab reclamation as noted respondent and farrell stipulated that for taxable year he and his wife are entitled to deduct dollar_figure with respect to their interest in sab associates respondent explained in the notice_of_deficiency that continued spears and farrell both learned of the partnership transactions from becker becker and spears met in when spears attended board meetings and otherwise represented the interests of a substantial investor in a company for which becker provided accounting services spears was impressed with becker and hired him to perform accounting and tax work for spears individually and for his company during that time spears was also a client and friend of farrell and he recommended that farrell and becker meet farrell hired becker co to prepare his returns becker also occasionally presented farrell with tax- advantaged investments and eventually provided advice in connection with farrell's joining spears benzak farrell did not rely on becker with respect to general investment issues because he did not think that was becker's area of expertise he continued farrell and his wife were not entitled to any investment_tax_credit or business energy tax_credit from sab associates and sab reclamation in both the notice_of_deficiency and the amendment to answer however respondent allowed dollar_figure of the total investment and business energy credits claimed by the farrells the farrells claimed a total of dollar_figure in investment tax and business energy tax_credits of that amount dollar_figure derived from their interest in sab reclamation with a basis of dollar_figure in the equipment the investment tax and business energy tax_credits equal dollar_figure and dollar_figure was unrelated to sab reclamation dollar_figure - dollar_figure dollar_figure consequently it appears that in allowing dollar_figure of total credits respondent actually allowed dollar_figure of credits related to sab reclamation considered becker knowledgeable with respect to the tax code and tax advantaged investments farrell would not discuss investments with becker if they did not have tax benefits the tax benefits associated with the partnership transactions were a primary investment consideration for spears he understood that he would have taxable_income to report when sab associates discontinued its tax straddle business and that the investment tax_credits from the recyclers would be available to those partners who rolled over their investments and remained with sab associates spears reviewed the offering memorandum for sab recycling and he and becker discussed the sentinel epe recyclers and the partnership transactions in general spears relied upon becker more than he did the offering materials spears knew he was not able to understand the plastics recycling technology he explained that when spears benzak required analysis of technology investments the firm would rely on others who had knowledge of the technology in question however even though spears was the founder and a senior member of spears benzak which was a substantial investment counseling firm he did not consider it appropriate to bring resources from within his firm to bear on a personal investment spears did not know the number of sab recycling partnerships in which becker was the general_partner although spears knew that becker was not an expert in plastics recycling he never asked becker if he had sought advice from an expert independent of the partnership and insiders to the partnership transactions spears claims that he believed the price of the recyclers had been negotiated at arm's length and that he was unaware of whether there was an established market for the recycling_equipment in fact as spears stipulated no negotiations for the price of the sentinel epe recyclers took place between or among pi eci and f g and the offering memoranda clearly disclosed that there was no established market for leasing or operating the sentinel epe recyclers becker introduced the plastics recycling transactions to farrell in mid to late the tax benefits interested farrell he understood that the tax_credits would exceed his investment and thereby eliminate any out-of-pocket investment_expense he knew becker was not a plastics recycling expert but believed becker was capable of judging the tax aspects of the transactions if not the technical aspects of them farrell never asked becker if he consulted any experts farrell did not know whether becker had consulted only pi personnel and other insiders or whether he had spoken with independent experts petitioners in these consolidated cases never made a profit in any year from their participation in the partnership transactions spears and farrell did not see a sentinel epe recycler prior to investing in the partnership transactions petitioners in each case do not have any education or work experience in plastics recycling or plastics materials opinion we have decided more than two dozen of the plastics recycling group of casesdollar_figure the majority of these cases like provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax the following cases concerned the addition_to_tax for negligence inter alia stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 bennett v commissioner tcmemo_1996_14 atkind v commissioner tcmemo_1995_582 triemstra v commissioner tcmemo_1995_581 pace v commissioner tcmemo_1995_580 dworkin v commissioner tcmemo_1995_533 wilson v commissioner tcmemo_1995_525 avellini v commissioner tcmemo_1995_489 paulson v commissioner tcmemo_1995_387 zidanich v commissioner tcmemo_1995_382 ramesh v commissioner tcmemo_1995_346 reister v commissioner tcmemo_1995_305 fralich v commissioner tcmemo_1995_257 shapiro v commissioner tcmemo_1995_224 pierce v commissioner tcmemo_1995_223 fine v commissioner tcmemo_1995_222 pearlman v commissioner tcmemo_1995_182 kott v continued the consolidated cases herein raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues although procedural rulings have involved many more favorable results for taxpayersdollar_figure in provizer v commissioner tcmemo_1992_177 a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is continued commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 88_tc_376 concerned the applicability of the safe-harbor leasing provisions of sec_168 95_tc_560 concerned a jurisdictional issue baratelli v commissioner tcmemo_1994_484 estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 foam recycling associates v commissioner tcmemo_1992_645 madison recycling associates v commissioner tcmemo_1992_605 concerned other issues in zidanich v commissioner tcmemo_1995_382 we held the taxpayers liable for the sec_6659 addition_to_tax but not liable for the negligence additions to tax under sec_6653 as indicated in our opinion the zidanich case and the steinberg case consolidated with it for opinion involved exceptional circumstances in estate of satin v commissioner supra and fisher v commissioner supra after the decision in provizer v commissioner supra the taxpayers were allowed to elect to accept a beneficial settlement because of exceptional circumstances almost identical to the partnership transactions in these consolidated cases was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that the investments in the sentinel epe recyclers in these cases are similar to the investment described in provizer v commissioner supra the underlying transactions in these consolidated cases and the sentinel epe recyclers considered in these cases are the same type of transaction and same type of machine considered in provizer v commissioner supra based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioner's testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the respective stipulations of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a sec_6653 - negligence in a notice_of_deficiency respondent determined that petitioners william and joan spears are liable for the negligence additions to tax under sec_6653 and spears has the burden of proving that respondent's determination is erroneous rule a 79_tc_846 in an amendment to answer respondent asserted that petitioners vincent and clotilde farrell are liable for additions to tax for negligence under sec_6653 and because respondent raised these additions to tax for the first time in an amendment to answer respondent has the burden_of_proof on these issues rule a 103_tc_170 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 petitioners each contend that they were reasonable in claiming deductions and investment credits with respect to their investments in the partnerships in support of such contentions petitioners each argue in general terms that claiming the deductions and credits with respect to the partnerships was reasonable in light of the so-called oil crisis during the years in issue and that they reasonably relied upon the offering materials and a qualified adviser in the cases before us expert testimony by report establishes that the oil pricing changes during the late 1970's and early 1980's did not justify petitioners' claiming excessive investment credits and purported losses based on vastly exaggerated valuations of recycling machinery also we are unconvinced by the claim of these highly sophisticated able and successful investors that they acted reasonably in failing to inquire about their investment and simply relying on the offering circulars and on becker despite warnings in the offering circulars and explanations by becker about the limitations of his investigation in each case these taxpayers knew or should have known better the so-called oil crisis petitioners each argue that because plastics materials are oil derivatives they reasonably believed that the partnership transactions had good economic potential in light of the alleged oil crisis in the united_states during however petitioners failed to explain exactly how such supposed oil crisis provided a reasonable basis for them to invest in the partnerships and claim the associated tax deductions and credits the offering materials warned that there could be no assurances that prices for new resin pellets would remain at their then current level one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he stated that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products moreover during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 spears placed into the record several articles from modern plastics and an energy projections report from the u s department of energy doe all published in the years and both the articles from modern plastics and the report by the doe speculated on the price of oil among other things the preface to the doe report cautioned about the tremendous uncertainties underlying energy projections and warned that their projections do not constitute any sort of blueprint for the future reflective of such uncertainties an date article in modern plastics contemplated resin price hikes while a date article predicted a leveling off of prices market disruptions and an industrywide shakeout spears does not purport to have read or in any way relied upon the doe report or the modern plastics articles and has not otherwise explained the connection between these speculative materials and his investing in the partnerships petitioners' reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir and rousseau v united_states 71a aftr 2d ustc par big_number e d la is misplaced the facts in krause v commissioner supra are distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology id pincite in the present cases however as explained by respondent's expert grossman supra the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so- called oil crisis had a substantial bearing on petitioners' decisions to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called oil crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question moreover the taxpayers in the krause opinion were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present cases petitioners had no education or work experience with respect to plastics or plastics recycling there is no indication in the records that either of petitioners independently investigated the sentinel epe recyclers or hired an expert in plastics to evaluate the partnership transactions in rousseau v united_states supra the property underlying the investment ethanol producing equipment was widely considered at that time to be a viable fuel alternative to oil and its potential for profit was apparent in addition the taxpayer therein conducted an independent investigation of the investment and researched the market for the sale of ethanol in the united_states in contrast as we noted in distinguishing the krause case there is no showing in these records that the so-called oil crisis would provide a reasonable basis for petitioners' investing in the polyethylene recyclers here in question there is no indication in the records that petitioners independently investigated the sentinel epe recyclers or hired an expert in plastics to evaluate the partnership transactions the facts of petitioners' cases are distinctly different from the rousseau case accordingly we do not consider petitioners' arguments with respect to the krause and rousseau cases applicable petitioners' purported reliance on becker petitioners also maintain that they reasonably relied upon the advice of a qualified adviser beckerdollar_figure a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is we note that farrell extensively argues this point in his posttrial brief in general some of farrell's factual positions conflict with the record of his case and the principal cases that he cites are inapplicable and distinguishable for the following general nonexclusive reasons they involve far less sophisticated taxpayers the reasonableness of the respective taxpayers' reliance on expert advice was established in those cases on grounds that do not exist here and the advice given was within the adviser's area of expertise not an absolute defense to negligence but rather a factor to be considered in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide valuable and dependable advice on the subject matter 39_f3d_402 2d cir affg tcmemo_1993_ freytag v commissioner supra kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture goldman v commissioner supra freytag v commissioner supra 85_tc_557 lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 the concept of negligence and the argument of reliance on an expert is highly fact intensive in these cases two remarkably capable and successful investment advisers experienced and able at investigating investment proposals assert that they relied upon their accountant to investigate the tax law and the underlying business circumstances of a proposed investment the accountant explains that he made an investigation within the limits of his resources and abilities and fully disclosed what he had done the question here is whether petitioners actually and reasonably relied on the accountant with respect to valuation problems requiring expertise in engineering and plastics technology or whether the accountant gave the tax_advice and facilitated the transaction but did not make a full and independent investigation of the relevant business and technology and did clearly inform his clients of the limits of his knowledge and investigation of the transaction for reasons set forth below we believe the latter statement more accurately describes what happened here b petitioners' investment experience sophistication and resources petitioners claim that they reasonably relied upon becker when they knew that his forte was the tax analysis aspect of so-called tax_shelter transactions and he had no experience or expertise in plastics materials or plastics recycling yet petitioners' education and professional experience and portions of their own testimony in these cases indicate that they clearly knew better than to rely upon a person for advice on matters beyond his or her expertise petitioners spears and farrell are very well educated and exceptionally sophisticated in investment and financial matters the two have had outstanding careers investing and managing funds for wealthy individuals and institutions without question they are highly proficient and knowledgeable investors during farrell's employment at smith barney approximately dollar_figure million of client funds were farrell's responsibility spears became a partner at loeb rhoades co less than years after his initial employment there at the time of trial spears benzak was investing and managing nearly dollar_figure billion of client funds in view of their impressive investment experience and skill there is little doubt that if petitioners themselves had thoroughly investigated the plastics recycling transactions before investing they surely would have learned that the recyclers were overvalued and therefore the tax benefits flowing from the partnerships were illusory spears testified that his firm's policy for investigating investment opportunities was to rely heavily on people who had studied the subject industry in depth yet becker was not an expert in plastics materials or plastics recycling and he did not study the plastics recycling industry in depth becker's investigation did not even uncover that competing less expensive recyclers were already on the market even though spears knew that becker had no expertise in plastics materials or plastics recycling he never asked becker if he had consulted any plastics experts who were independent of the transactions spears testified that he simply assumed becker had consulted the appropriate experts while farrell was at smith barney he did not perform any due diligence for any proposed investments because such work was done by the department or committee proposing or sponsoring the investment such as the tax_shelter department even though farrell was comfortable with the due diligence efforts at smith barney he testified that he very rarely offered the tax_shelter investments to his clients because he did not consider himself knowledgeable enough in the subject areas of the investments similarly farrell testified that he did not rely on becker for general investment issues because he did not think that was becker's area of expertise farrell knew that becker's area of expertise was taxation and he explained that he would not discuss investments with becker if they did not have tax benefits c becker's limited investigation and technological knowledge and his emphasis on disclosure and on protection against liability in evaluating the plastics recycling transactions and organizing the sab recycling partnerships becker supposedly relied upon the offering materials a tour of the pi facility in hyannis discussions with insiders to the transactions canno and his investigation of the reputation and background of pi and persons involved in the transactions becker possessed no education special qualifications or professional skills in plastics engineering plastics recycling or plastics materials despite his lack of knowledge regarding the product the target market and the technical aspects at the heart of the plastics recycling transactions becker did not hire an expert in plastics materials or plastics recycling or recommend that his clients do so he retained the law firm rabin silverman to assist him with the legal aspects of organizing the sab recycling partnerships in addition one of the partners digiovanna advised becker with respect to his disclosure obligations under the applicable securities laws becker testified that digiovanna told him that he had fulfilled the fiduciary responsibilities associated with his position and function as a general_partner a specialist in securities and corporate law digiovanna testified that becker wanted to be covered from the securities law standpoint in terms of full disclosure digiovanna explained that the extent of his advice encompassed compliance with securities laws at trial digiovanna could not recall specific discussions he had with becker or whether becker or anyone else at becker co visited pi digiovanna was not responsible for and did not get independent verification of any of the representations in the offering materials he never visited pi or saw a sentinel epe recycler digiovanna did not have any education or experience in engineering plastics materials or plastics recycling the only independent person having any connection with the plastics industry with whom becker spoke was canno a client of becker co canno was a part owner and the production manager of equitable bag co a manufacturer of paper and plastic bags becker spoke to canno about the recyclers and pi but did not hire or pay him for any advice canno did not visit pi's plant in hyannis see or test a sentinel epe recycler or see or test any of the output from a sentinel epe recycler or the recycled resin pellets after they were further processed by pi according to becker canno endorsed the plastics recycling transactions after reviewing the offering materials asked at trial if canno had done any type of comparables analysis becker replied i don't know what mr canno did becker visited the pi plant in hyannis toured the facility viewed a sentinel epe recycler in operation and saw products that were produced from recycled plastic during his visit he was told that the recycler was unique and that it was the only machine of its type in fact the sentinel epe recycler was not unique instead several machines capable of densifying low density materials were already on the market other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 becker was also told that pi had put an enormous amount of research and development--10 to years worth--into the creation and production of the sentinel epe recycler when he asked to see the cost records for some kind of independent verification however his request was denied becker was informed that such information was proprietary and secret and that he would just have to take pi's representations as true becker decided to accept pi's representations after speaking with miller the corporate counsel to pi canno who had never been to pi's plant or seen a sentinel epe recycler and a surrogate judge from rhode island who did business in the boston-cape cod area and who had no experience in engineering or plastics materials becker testified that he was allowed to see pi's internal although pi claimed that all of its information was a trade secret and that it never obtained patents on any of its machines pi had in fact obtained numerous patents prior to the recycling transactions and had also applied for a trademark for the sentinel recyclers accounting controls regarding the allocation of royalty payments and pi's recordkeeping system in general in provizer v commissioner supra this court found that pi had no cost accounting system or records becker confirmed at trial that he relied on the offering materials and discussions with pi personnel to establish the value and purported uniqueness of the recyclers becker testified that he relied upon the reports of ulanoff and burstein contained in the offering materials despite the fact ulanoff's report did not contain any hard data to support his opinion ulanoff was not an economics or plastics expert becker did not know whether burstein was an engineer and burstein was a client of miller's and was not an independent expert in addition as we found in the provizer case ulanoff and burstein each owned an interest in more than one partnership which owned sentinel recyclers as part of the plastics recycling program provizer v commissioner supra spears stipulated that ulanoff owned a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates both partnerships that leased sentinel recyclers spears also stipulated that burstein owns a 605-percent interest in empire associates and a 82-percent interest in jefferson recycling associates also partnerships that leased sentinel recyclers becker explained at trial that when he evaluates prospective investments for clients he focuses on the economics of the transaction and investigates whether there is a need or market for the product or service with respect to the partnership transactions the records indicate that becker overlooked several red flags regarding the economic viability and market for the sentinel epe recyclers the offering memoranda for the partnership transactions warned that there was no established market for the sentinel epe recyclers becker never saw any marketing plans for selling the pellets or leasing the recyclers he accepted representations by pi personnel that they would be marketing the recyclers to clients and that there was a sufficient base of end-users for the machines yet he never saw pi's client list at the time of the closing of the partnerships becker did not know who the end-users were or whether there were any end-users actually committed to the transaction becker purportedly checked the price of the pellets by reading trade journals of the plastics industry however he did not use those same journals to investigate the recyclers' purported value or to see whether there were any advertisements for comparable machines in concluding that the partnerships would be economically profitable becker made two assumptions that he concedes were unsupported by any hard data that there was a market for the pellets and that market demand for them would increase d conclusion concerning petitioners' alleged reliance on becker petitioners in these cases are very well educated and highly accomplished sophisticated investors without question they possessed the intellect skills experience and resources to have the viability of the plastics recycling transactions thoroughly investigated petitioners claim to have relied upon becker for the bona fides and viability of the partnership transactions yet becker's expertise was in taxation not plastics materials or plastics recycling and spears and farrell knew this moreover becker indicated that he was careful not to mislead any of his clients regarding the particulars of his limited investigation as he put it i don't recall saying to a client i did due diligence rather i told my clients precisely what i had done to investigate or analyze the transaction i didn't just say i did due diligence and leave it open for them to define what i might or might not have done the purported value of the sentinel epe recycler generated the deductions and credits in these cases and that circumstance was clearly reflected in the offering memoranda certainly becker recognized the nature of the tax benefits and given their education and investment experience petitioners should have recognized it as well yet neither petitioners nor becker verified the purported value of the sentinel epe recycler becker confirmed at trial that he relied on pi for the value of the sentinel epe recyclers investors as sophisticated as petitioners either learned or should have learned the source and shortcomings of becker's valuation information when he reported to them and precisely disclosed what he had done to investigate or analyze the transaction accordingly we hold that petitioners did not in good_faith or reasonably rely on becker as an expert or a qualified professional working in the area of his expertise to establish the fair_market_value of the sentinel epe recycler and the viability or bona fides of the partnership transactions becker never assumed such responsibility and he fully described the particulars of his investigation taking care not to mischaracterize it as due diligence in the end petitioners and becker relied upon miller and other pi personnel for the value of the sentinel epe recycler and the economic viability of the partnership transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion becker did not possess any education special qualifications or professional skills in plastics materials or plastics recycling a taxpayer may rely upon his adviser's expertise in these cases accounting and tax_advice but it is not reasonable or prudent to rely upon a tax adviser regarding matters outside his field of expertise or with respect to facts that he does not verify see goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg sub nom 88_tc_1086 lax v commissioner tcmemo_1994_329 rogers v commissioner tcmemo_1990_619 the private offering memoranda in addition to purportedly relying on becker petitioners maintain that they reasonably relied upon the offering memoranda and the tax opinion letter appended thereto however petitioners' testimony and actions indicate that they did not thoroughly review or study all of the information set out in the offering memoranda and that they ultimately did not place a great deal of reliance if any on the representations therein on their face the partnership transactions should have raised serious questions in the minds of ordinarily prudent investors the offering memoranda included numerous caveats and warnings with respect to the partnerships including the substantial likelihood of audit by the irs and a likely challenge of the purported value of the recyclers the general partner's lack of experience in marketing recycling or similar equipment the lack of an established market for the recyclers and uncertainties regarding the market prices for virgin resin and the possibility that recycled pellets would not be as marketable as virgin pellets in addition the offering memoranda noted a number of conflicts of interest including miller's interest in f g and his legal representation of burstein pi and raymond grant who was the sole shareholder of eci a careful consideration of the materials in the respective offering memoranda especially the discussions of high writeoffs and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_ according to the offering memoranda for each dollar_figure investor the projected first-year tax benefits were investment tax_credits in excess of dollar_figure plus deductions in excess of dollar_figure for farrell's dollar_figure investment in sab reclamation in he and his wife clotilde claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure as a result of spears' dollar_figure investment in sab recycling he and his wife joan claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure the direct reductions claimed on spears' and farrell's federal_income_tax returns from the investment tax_credits alone ranged from to percent of their cash investments respectively without taking into consideration any rebated commissions and advance royalty payments therefore after adjustments of withholding estimated_tax or final payment like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners spears and farrell never had any money in the partnership the projected tax benefits for the partnerships in the first year of the investment for each dollar_figure investor were as follows investment tax_credits of dollar_figure plus deductions of dollar_figure for sab recycling in and investment tax_credits of dollar_figure and deductions of dollar_figure for sab reclamation in the amounts set forth above as invested by petitioners are the gross amounts invested unreduced by any rebated commissions or advance royalty payments transactions in view of the disproportionately large tax benefits claimed on petitioners' federal_income_tax returns relative to the dollar amounts invested further investigation of the partnership transactions clearly was required a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true 92_tc_827 a reasonably prudent person would not conclude without substantial investigation that the government was providing tax benefits so disproportionate to the taxpayers' investment of their own capital petitioners' arguments are not supported by the court_of_appeals for the ninth circuit's partial reversal of our decision in osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir in osterhout on which petitioners rely we found that certain oil_and_gas partnerships were not engaged in a trade_or_business and sustained respondent's imposition of the negligence additions to tax with respect to one of the partners thereindollar_figure the taxpayer had relied in part upon a tax opinion contained in the osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir involved a group of consolidated cases the parties therein agreed to be bound by the court's opinion regarding the application of the additions to tax provided for under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the parties offering materials the court_of_appeals for the ninth circuit reversed our imposition of the negligence additions to tax however the prefaces to the offering memoranda for the partnerships herein warned prospective investors that the tax opinion letter was not in final form and was prepared for the general_partner and that prospective investors should consult their own professional advisers with respect to the tax benefits and tax risks associated with the partnership the tax opinion letter was addressed solely to the general_partner and contained the following opening disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with an investment in the partnership and the operations thereof we recognize that you intend to include this letter with your offering materials and we have consented to that with the understanding that the purpose in distributing it is to assist your offerees' and their tax advisors in making their own analysis and not to permit any prospective investor to rely upon our advice in this matter emphasis added accordingly both the offering memoranda and the tax opinion letter expressly and unambiguously indicated that prospective investors such as petitioners were not to rely upon the tax opinion letter see collins v commissioner supra the limited technical opinion of tax counsel in these cases was not designed as advice upon which taxpayers might rely and the opinion of counsel itself so states moreover the records indicate that petitioners did not thoroughly review the offering memoranda which included the tax opinion letter or place much reliance on them spears testified that he relied more on becker than the offering materials farrell described private_placement memoranda as the legal documentation necessary to cover one in case things go bad and finds that they do not lead to an understanding of the merits of an investment he also testified that he does not place undue influence on them and has never made a decision to invest based upon one petitioners will not be relieved of the negligence additions to tax based upon the ninth circuit_court of appeals' partial reversal in the balboa energy fund case miscellaneous the parties in these consolidated cases stipulated that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax returns based upon each recycler having a value of dollar_figure in support of this position spears submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of and we accord no weight to the carmagnola reports submitted by spears the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author respondent likewise rejected the reports and considered them unsatisfactory for any purpose and there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so spears' counsel obtained copies of these reports and urges that they support the reasonableness of the values reported on spears' joint_return not surprisingly spears' counsel did not call carmagnola to testify in these cases but preferred instead to in one preliminary report carmagnola states that he has a serious concern of actual profit from a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi emphasis in original carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines carmagnola has not been called to testify in any of the plastics recycling cases before us rely solely upon his preliminary ill-founded valuation estimates the carmagnola reports were a part of the record considered by this court and reviewed by the sixth circuit_court of appeals in the provizer case where we held the taxpayers negligent consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence spears will not be relieved of the negligence additions to tax based on the preliminary reports prepared by carmagnola spears also placed into the record of his case several documents ostensibly submitted as evidence that he monitored his investments in the plastics recycling transactions these included unaudited unreviewed financial statements of sab leasing associates for a update regarding placement of the recyclers financial statements of sab associates for and and introductory information regarding sab leasing associates spears did not testify or otherwise indicate that he ever examined these documents at trial spears could not recall having received and read a confidential memorandum addressed to all limited partners that discussed sab associates' change_of_business from tax straddle investments to leasing plastics recyclers spears could not recall the conversations he had with becker he did not know how many sab recycling partnerships becker was involved in and he did not know whether there was an established market for the sentinel epe recyclers the offering materials clearly stated that there was no established market for the recyclers we decline to infer from these documents or the balance of the record that spears actively monitored his investments in the plastics recycling transactions petitioners' reliance on mollen v united_states aftr 2d ustc par big_number d ariz is misplaced the taxpayer in mollen was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership that invested in the production marketing and distribution of medical educational video tapes district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable id see zfass v commissioner tcmemo_1996_167 the records in these cases show that neither petitioners nor becker had any formal education expertise or experience in plastics materials or plastics recycling none of them had any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitable becker relied heavily upon representations by insiders to the plastics recycling transactions and neither he nor petitioners hired any independent experts in the field of plastic materials or plastics recycling becker did discuss the transactions with canno who apparently was familiar with the plastics industry but canno was not hired by becker to investigate pi and the sentinel epe recycler never saw a sentinel epe recycler and never prepared any kind of formal written analysis of the venture the facts of these cases are distinctly different from those in the mollen case therefore we consider petitioners' arguments with respect to the mollen case inapplicable under the circumstances of these cases conclusion as to negligence under the circumstances of these cases petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on their respective federal_income_tax returns petitioners did not reasonably rely upon the offering memoranda or the materials appended thereto becker did not possess any education special qualifications or professional skills in the plastics or recycling industries he did not employ any experts in those fields and he disclosed to petitioners the limits of his investigation see goldman v commissioner f 3d pincite 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 we conclude that petitioners were negligent in claiming the deductions and credits with respect to the partnerships on their federal_income_tax returns for we hold upon consideration of the entire records that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 and respondent is sustained on this issue b sec_6659 - valuation_overstatement in the notice_of_deficiency respondent determined that william and joan spears were liable for the sec_6659 addition_to_tax on the portion of their underpayment attributable to valuation_overstatement spears has the burden of proving that respondent's determination is erroneous rule a 79_tc_846 in an amendment to answer respondent asserted that vincent and clotilde farrell were liable for the sec_6659 addition_to_tax on the portion of their underpayment attributable to valuation_overstatement because this addition_to_tax was raised for the first time in respondent's amendment to answer respondent bears the burden_of_proof on this issue rule a 103_tc_170 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including an investment_tax_credit and a business_energy_credit based on purported values of dollar_figure for each sentinel epe recycler petitioners each concede that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation overstatements petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to the partnerships both petitioners argue that respondent erroneously failed to waive the sec_6659 addition_to_tax farrell also expressly contends that the sec_6659 addition_to_tax is inapplicable because disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement and concession of the claimed tax benefits precludes imposition of the sec_6659 additions to tax the grounds for petitioners' underpayments sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see mccrary v commissioner supra 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 farrell argues that the disallowance of the claimed tax benefits was not attributable to a valuation_overstatement according to farrell the tax benefits were disallowed because the partnership transactions lacked economic_substance not because of any valuation overstatements it follows he reasons that because the attributable to language of sec_6659 requires a direct causative relationship between a valuation_overstatement and an underpayment in tax sec_6659 cannot apply to the deficiency farrell cites the following cases to support this argument 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 mccrary v commissioner supra todd v commissioner supra this argument rests on the mistaken premise that our holding that the partnership transactions lacked economic_substance was separate and independent from the overvaluation of the sentinel epe recyclers to the contrary in holding that the partnership transactions lacked economic_substance we relied heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and our finding that the partnership transactions lacked economic_substance moreover a virtually identical argument was rejected in gilman v commissioner supra by the second circuit_court of appeals the court to which appeal in these cases lies see 54_tc_742 affd 445_f2d_985 10th cir in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing heasley v commissioner supra and todd v commissioner supra argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the second circuit_court of appeals sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's earlier conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the second circuit_court of appeals agreed with this court and the eighth circuit_court of appeals that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' gilman v commissioner supra pincite quoting 876_f2d_616 8th cir affg t c memo see also 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir farrell's reliance on gainer v commissioner supra 92_tc_827 and todd v commissioner supra is misplaced in contrast to the consolidated cases herein it was found that a valuation_overstatement did not contribute to an underpayment of taxes in any of the cited cases in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the ground on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite each of petitioners' cases present just such a different situation overvaluation of the recyclers was integral to and inseparable from the claimed tax benefits and our finding that the partnership transactions lacked economic substancedollar_figure to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an continued concession of the deficiency farrell argues that his concession of the deficiency precludes imposition of the sec_6659 addition_to_tax farrell contends that his concession renders any inquiry into the grounds for such deficiency moot absent such inquiry farrell argues that it cannot be known if the underpayments were attributable to a valuation_overstatement or other discrepancy according to farrell once the taxpayer concedes the underlying adjustment there is no basis upon which the necessary correlation between understatement in tax and overvaluation can be established in support of this line of reasoning farrell relies heavily upon heasley v commissioner supra and mccrary v commissioner supra although spears did not expressly make this argument we include the spears case in our discussion because he similarly conceded disallowance of the tax benefits claimed by him and his wife continued application of 89_tc_912 affd 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the court_of_appeals for the second circuit have disagreed see 933_f2d_143 2d cir affg t c memo the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement petitioners' open-ended concessions do not obviate our finding that the partnership transactions lacked economic_substance due to overvaluation of the recyclers this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite the value of the sentinel epe recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by the partnerships petitioners claimed deductions and credits that resulted in underpayments of tax and we held that the partnership transactions lacked economic_substance regardless of petitioners' concessions in these cases the underpayments of tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant id even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax gainer v commissioner f 2d pincite 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner supra in the present cases no argument was made and no evidence was presented to the court to prove that disallowance and concession of the investment tax_credits related to anything other than a valuation_overstatement to the contrary petitioners each stipulated substantially the same facts concerning the partnership transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers was integral to and was the core of our holding that the underlying transactions here were shams and lacked economic_substance petitioners' reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded disentitlement to their claimed tax benefits and the sec_6659 additions to tax were held inapplicable however the concessions of the claimed tax benefits in and of themselves did not preclude imposition of the sec_6659 additions to tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was a license and not a lease in contrast the records in petitioners' cases plainly show that petitioners' underpayments were attributable to overvaluation of the sentinel epe recyclers we hold that petitioners' reliance on mccrary v commissioner supra is inappropriatedollar_figure we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our holding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the partnership transactions were similar to the clearwater transaction described in the provizer case and that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure given those concessions and the fact that the records here plainly show that the overvaluation of the recyclers was the underlying reason for disallowance of the claimed tax benefits we conclude that the deficiencies were attributable to overvaluation of the sentinel epe recyclers petitioners' reliance on heasley v commissioner supra in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the court_of_appeals for the second circuit and this court have not followed the heasley opinion with respect to the application of sec_6659 sec_6659 both petitioners argue that respondent erroneously failed to waive the sec_6659 additions to tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation_overstatement if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion 99_tc_132 petitioners urge that they relied on becker and the offering memorandum in deciding on the valuation claimed on their tax returns petitioners contend that such reliance was reasonable and therefore respondent should have waived the sec_6659 additions to taxdollar_figure however as we explained above in finding petitioners liable for the negligence additions to tax petitioners' purported reliance on becker and the offering materials was not reasonable becker possessed no special qualifications or professional skills in the recycling or plastics industries he relied exclusively on pi and its personnel and on the offering materials in his posttrial brief farrell referenced the report sec_29 prepared by carmagnola in support of the reasonableness of the claimed valuation for reasons discussed supra we consider the reports prepared by carmagnola to be unreliable and of no consequence as to the value and purported uniqueness of the machines the offering memoranda for the partnerships warned that the value placed on the recyclers would probably be challenged by the irs as being in excess of fair_market_value nonetheless becker never hired or consulted any plastics engineering or technical experts with respect to the plastics recycling transactions becker did speak to his client canno who apparently had some knowledge of the plastics industry but the substance of canno's purported comments is doubtful and he had only minimal information about the transaction petitioners' reliance on becker and the offering materials was not reasonable in support of their contention that they acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 however the facts in the mauerman case are distinctly different from the facts of these cases in mauerman the tenth circuit_court of appeals held that the commissioner had abused her discretion for not waiving a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in these cases particularly with respect to valuation petitioners relied upon advice that was outside the scope of expertise and experience of their advisers consequently we consider petitioners' reliance on the mauerman case inapplicable we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax returns with respect to their investments in the partnerships in these cases respondent properly could find that petitioners' reliance on becker and the offering materials was unreasonable the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the disallowed tax benefits respondent is sustained on this issue decisions will be entered under rule
